ACCEPTED
                                                                                            04-15-00245-CR
                                                                                FOURTH COURT OF APPEALS
                                                                                     SAN ANTONIO, TEXAS
                                                                                       7/6/2015 11:18:00 AM
                                                                                             KEITH HOTTLE
                                                                                                     CLERK

                                   No. 04-14-00245-CR

                                     IN THE                               FILED IN
                                                                   4th COURT OF APPEALS
                           FOURTH COURT OF APPEALS                  SAN ANTONIO, TEXAS
                                    OF TEXAS                       7/6/2015 11:18:00 AM
                             AT SAN ANTONIO, TEXAS                   KEITH E. HOTTLE
                                                                           Clerk


JULIO ALEJANDRO ZUNIGA                                                  APPELLANT

V.

THE STATE OF TEXAS                                                        APPELLEE



                        MOTION TO RECALCULATE TIME
                         TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF
APPEALS OF TEXAS:

          COMES NOW, JULIO ALEJANDRO ZUNIGA, the Appellant in the above

styled and numbered cause, pursuant to Texas Rules of Appellate Procedure 10.5(b)

and 38.6(a)(2), through the undersigned counsel, files this motion to recalculate time

to file the Appellant’s brief. In support of this motion the Appellant respectfully

shows the following:

     I.      Current deadline for filing the Appellant’s brief:

          On June 3, 2015, the court ordered that the appellant’s brief was due to be

filed by July 3, 2015. Appellant’s first extension of time to file the Appellant’s brief

                                             1
was granted on July 2, 2015, and the Appellant’s brief is now due to be filed on or

before August 3, 2015.

   II.       The complete reporter’s record has not been filed:

          On June 3, 2015, all filings, from appeal number 04-15-00224-CR, including

the clerk’s and reporter’s records, were ordered to be transferred to this appeal

number. The only part of the reporter’s record that has yet been filed under either

appeal number is the two volumes that were filed by Roxanne F. Pena on May 4,

2015.

   III.      The complete reporter’s record was requested:

          On April 17, 2015, by written request filed with the clerk of the trial court in

cause number 2014CR0936, the undersigned requested preparation of the reporter’s

record from the remainder of the proceedings, including the jury trial. A copy of the

filed marked request for preparation of the reporter’s record is attached to this

motion as an appendix.

   IV.       There can be no filing date until the complete reporter’s record is filed:

          Until the complete reporter’s record is filed, the undersigned cannot begin

work on the Appellant’s brief. Moreover, no due date for the Appellant’s brief can

be assigned until the complete reporter’s record is filed. TEX.R.APP.P. 4.1(a) and

38.6(a)(2).


                                              2
                                      PRAYER

      THEREFORE, undersigned counsel for the Appellant prays that this Court

issue an order suspending the current due date for filing the Appellant’s brief in the

above case and recalculate the filing date once the complete reporter’s record is

filed. As always, the Appellant also asks this Court to grant all such relief as is fair

and just.


                                        Respectfully submitted,

                                        RICHARD B. DULANY, JR.
                                        Texas Bar No. 06196400
                                        Assistant Public Defender
                                        Bexar County Public Defender’s Office
                                        101 W. Nueva St., Suite 370
                                        San Antonio, Texas 78205
                                        (210) 335-0701
                                        (210) 335-0707 fax
                                        Richard.Dulany@bexar.org

                                        /s/ Richard B. Dulany, Jr.
                                        ___________________________________
                                        RICHARD B. DULANY, JR.

                                        ATTORNEY FOR APPELLANT


             CERTIFICATE OF SERVICE AND COMPLIANCE

      The undersigned does hereby certify that a copy of the above motion was

delivered by electronic service to the Appellate Section of the State’s Attorney:


                                           3
Nicholas A. LaHood, Criminal District Attorney, Bexar County District Attorney’s

Office, Appellate Section, 101 W. Nueva St., Suite 710, San Antonio, Texas 78205,

on July 6, 2015. The word count is 517 exclusive of the appendix.

                                     /s/ Richard B. Dulany, Jr.
                                     ___________________________________
                                     RICHARD B. DULANY, JR.




                                        4